Citation Nr: 0736500	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
post-traumatic stress disorder and assigned an initial rating 
of 50 percent for that disability.  The veteran requests 
assignment of an initial rating of 70 percent.

The veteran appeared, along with his wife, and gave testimony 
before the Board in August 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  As a result of post-traumatic stress disorder, the 
veteran experiences occupational and social impairment 
with deficiencies in most areas of his life due to near-
continuous depression, impaired impulse control, 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

Criteria for an initial 70 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2006, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim of entitlement to a higher rating for 
post-traumatic stress disorder, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided to the 
veteran in March 2006.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided proper notice with 
respect to his initial claim of entitlement to service 
connection for post-traumatic stress disorder prior to the 
appealed AOJ decision and he appealed the downstream issue of 
entitlement to a higher initial rating.  Notice specific to 
the claim of entitlement to a higher rating was followed by a 
Supplemental Statement of the Case issued in March 2007.  As 
such, all notices are deemed pre-decisional.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his psychiatric 
disability, and by affording him the opportunity to give 
testimony before the Board in August 2007.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in 
January 2007 that he had no additional medical evidence to 
identify and/or submit.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the Board will now 
turn to the merits of the veteran's claim.

The veteran asserts that the disability caused by his post-
traumatic stress disorder more closely approximates the 
criteria of a 70 percent rating as he is depressed everyday 
of his life, he has difficulty dealing with other people, has 
chronic irritability and is anxious and angry on a regular 
basis.  The veteran works as a driver for a very 
understanding manager who allows him to make long runs to 
avoid being in the warehouse with his coworkers and he 
asserts that he should not be penalized by assignment of a 
rating lower than 70 percent as a result of his continuing to 
work as he would not be able to do so if his manager were not 
so understanding.  He attends group therapy sessions every 
two weeks and takes anti-depressants and sleep aids on a 
regular basis.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder is evaluated 
under Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets 
forth the criteria for evaluating post-traumatic stress 
disorder using a general rating formula for mental disorders 
outlined in Diagnostic Code 9440.  Pertinent portions of the 
general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The veteran first sought psychiatric treatment in November 
2002 and, after a complete evaluation shortly thereafter, was 
determined to have post-traumatic stress disorder as a result 
of experiences during the Vietnam conflict.  He was found to 
be anxious and depressed on a daily basis, indecisive, 
critical of himself and to have problems with concentration 
and relationships.  The veteran was not working at that time 
and was reported to be isolating from all personal 
relationships.  A Global Assessment of Functioning (GAF) 
score of 55 was assigned and the veteran was started on 
medication.  Treatment records dated since 2002 show a GAF 
score fluctuating from 48 to 60, with most scores recorded as 
50, which is reflective of serious impairment of social 
and/or occupational functioning as per the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).

The veteran underwent VA examination in June 2003 and related 
having recurrent nightmares of war experiences, being 
hypervigilant, having an exaggerated startle response, being 
socially withdrawn and irritable, and having difficulty 
sleeping.  He had no delusions, suicidal ideation or 
homicidal ideation.  The veteran was not working at that time 
as the company for which he was working until November 2001 
had closed and he had not found new employment.  The examiner 
found the veteran to be dysphoric with a moderately 
constricted affect.  Thought processes were linear and goal 
directed with no flight of ideas.  The veteran was noted to 
be alert and oriented and a GAF score of 55 was assigned.

Upon VA examination in January 2006, the veteran was found to 
be preoccupied with Vietnam experiences and had difficulty 
with the retention of highly learned materials such as names, 
directions and the completing of tasks.  They examiner stated 
that the veteran's abstract thinking was absent and his mood 
and affect were abnormal.  There was no evidence of panic 
attacks or suicidal or homicidal ideation.  The veteran was 
reported to be working as a driver at the time of this 
examination and a GAF score of 65 was assigned.

The veteran's employment manager provided a written statement 
in November 2006 reflecting his need to counsel the veteran 
regarding angry outbursts on a daily basis.  He stated that 
coworkers were afraid of the veteran and that he had been 
very patient as he was aware of his illness and found the 
veteran to be a reliable worker.  The manager reported that 
he tailored the veteran's schedule to allow him to be out of 
the warehouse on deliveries to avoid contact with coworkers.

In July 2007, the veteran's VA treating psychiatrist since 
May 2003 reported that the veteran experienced continued 
frustration, depression and anger.  He stated that the 
veteran avoided people and opined that his ability to 
function in gainful employment was marginal at best.  The 
psychiatrist reported that the veteran's GAF score was 45 to 
46, again reflective of serious impairment.

The veteran and his wife submitted written statements and 
gave credible testimony before the Board.  The veteran's wife 
described the veteran's isolative behavior as well as his 
hypervigilance.  She also related that the veteran was 
beginning to forget more things on a regular basis.  The 
veteran testified that he would not be able to hold his job 
if his manager were not so understanding.  He acknowledged 
that his irritability had improved through the use of 
medication and therapy, but stated that he was depressed just 
about every day, paranoid a few times a week and frustrated 
on a regular basis.

Following a complete review of the record evidence and 
resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran experiences 
occupational and social impairment with deficiencies in 
most areas of his life due to near-continuous 
depression, impaired impulse control, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  The 
Board points out that all criteria listed in a given 
rating need not be shown in order to assign that rating.  
Thus, when considering that the veteran works in a 
sheltered environment, is unable to socialize due to his 
daily depression and impaired impulse control, and has 
been unable to establish new relationships during the 
period in question, the Board finds that most of the 
criteria for a rating of 70 percent have been met.  
Additionally, recorded GAF scores have shown serious 
impairment since the veteran was first diagnosed as 
having post-traumatic stress disorder in 2002 and there 
is no indication in the record that, on the whole, the 
veteran's disability has fluctuated to such a degree to 
need varying disability ratings throughout the period of 
review.  As such, because the veteran has been 
consistently shown to have criteria more closely 
approximating that of 70 percent rating since he filed 
his claim, a 70 percent rating is granted since the date 
his claim was received; there is no need for staged 
ratings.

The evidence does not show that the veteran has total 
occupational and/or social impairment so as to allow for the 
assignment of a 100 percent rating.  Additionally, there is 
no evidence to suggest the need for the assignment of a 
higher rating based on an extra-schedular basis under 
38 C.F.R. § 3.321 as the veteran continues to work and the 
assignment of a 70 percent rating adequately compensates the 
veteran for any loss of working time from exacerbations.  See 
38 C.F.R. § 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, a rating higher than 70 percent is denied.



ORDER

A 70 percent initial rating for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


